STATEMENT OF THE CASE
REYNOLDS, J.
This is a suit against Robert Reed as curator of Matt Reed, an interdict, asking damages against the curator for malicious prosecution caused *345by statements made by tbe interdict under which plaintiff was arrested and later indicted by the grand jury.
Plaintiff alleges in his petition that Matt Reed was adjudged insane in suit No. 2148 on the docket of the District Court of Rapides parish and that said judgment declared him insane.
Defendant filed an exception of no cause of action.
The exception was tried and sustained and plaintiff appealed.
OPINION
Plaintiff’s allegation that Matt Reed was insane rendered him in law incapable of malice and in order that plaintiff may maintain an action for malicious prosecution three things must concur:
1. The suit must have terminated after trial on its merits in favor of the accused.
2. The motive of the prosecution must have been malicious.
3. The suit must have been instituted without probable cause.
Brown vs. Vittur, 47 La. Ann. 607, 17 South. 193.
Neither of the first two mentioned conditions are alleged in the plaintiff’s petition.
It therefore follows that the exception of no cause of action was properly sustained.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.